Citation Nr: 0916077	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  95-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to an increased rating for low 
back strain, entitlement to an increased rating for residuals 
of a right knee injury, entitlement to an increased rating 
for residuals of a left knee injury, entitlement to a 
compensable rating for post traumatic arthritis of the 
cervical spine, and entitlement to a compensable rating for 
post traumatic arthritis of the left hip will be addressed in 
a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
November 1973 and from February 1982 to February 1986.

The instant appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Denver, Colorado, which denied a claim for service 
connection for PTSD.  The case is under the jurisdiction of 
the Indianapolis, Indiana RO.

The Veteran appeared at Board hearings that contained 
testimony concerning PTSD in October 1996 and October 2002.

In a January 2003 Board decision, the Veteran's claim for 
service connection for PTSD was denied.  The Veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court), and in February 2004 the Court 
granted a Joint Motion for Remand (Joint Motion), and vacated 
the January 2003 Board decision.  The Veteran's claim was 
once again remanded by the Board in December 2004 and 
September 2005.


FINDING OF FACT

An inservice stressor has not been verified by the objective 
evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 


among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

By correspondence dated in November 2005 and October 2006 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  VCAA notice was provided prior 
to the initial AOJ adjudication.  Pelegrini.

While complete VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The claim was thereafter 
readjudicated by a November 2008 Supplemental Statement of 
the Case.  Therefore, the Board finds that the notice 
requirements of the VCAA are satisfied.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

Duty to Assist

Service treatment records are associated with the claims 
file, as are VA medical records.  The Board notes that 
several attempts to obtain the Veteran's military personnel 
records have been made, but many of these records could not 
be obtained.  The records that are available include 
performance evaluations.  Efforts to obtain the Veteran's 
service personnel records in conjunction with this claim 
appear to date from at least March 1994, and written attempts 
(including in May 1997, November 2001, October 2006, January 
2007, April 2007, and May 2007) to obtain copies of such 
records from the relevant service department, or alternative 
sources of information directly from the Veteran, have also 
been unsuccessful.  VA Forms 3101 dated in March 1994, April 
1995, March 1999, September 2000, September 2001, May 2006, 
and May 2007 also reflect unsuccessful attempts.

The Veteran has undergone VA examinations that have addressed 
the medical matters presented by this appeal.  As such, the 
Board finds that VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.

Service connection for PTSD (as in effect subsequent to March 
7, 1997) requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

VA records in the Veteran's claims file contain a diagnosis 
of PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the Veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the Veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy, the Veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Veteran's main assertion is that he has PTSD as a result 
of exposure to sniper fire and rocket and mortar attacks in 
Southeast Asia from June to August 1972 while he was detailed 
to a certain unit in Thailand.  At his October 1996 Board 
hearing, he stated (October 2006 Board hearing transcript, 
pages 4, 6) that he had been told he was going to Vietnam, 
but that he found out he had actually been stationed in 
Thailand.  His unit had been flown into the jungle to create 
a flight landing area.  He reported that his base had 
sustained incoming tracers and mortar attacks.  At his 
October 2002 Board hearing, the Veteran testified (October 
2002 Board hearing transcript, page 4) that he had helped to 
open a fighter base in Vietnam, or at least that was where he 
thought he was at the time.  He was there from June 1972 to 
September 1972.   The veteran added (October 2002 Board 
hearing transcript, page 16) that he helped ship bodies out 
of this air base.

The Veteran's service personnel records do not show that he 
received medals or decorations which verify combat.  Indeed, 
there is no service department evidence that the Veteran 
engaged in combat, and so service connection for PTSD 
requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran's DD 214 shows that he was an air cargo 
specialist and had active service from December 1969 to 
November 1973 during his first period of active service; he 
had three months and 15 days of foreign service, and was 
noted to have 102 days of Indochina or Korea service since 
1964.  A performance evaluation for the period June 1972 to 
June 1973 noted that the Veteran's "last TDY was to 
Southeast Asia for a period of 108 days."  A second DD 214 
reflects that the Veteran also had active service from 
February 1982 to February 1986.

The Veteran's service treatment records, including his April 
1973 and September 1985 service separation examinations, 
noted no diagnosis of psychiatric disability.

VA treatment records contain diagnoses of PTSD, and a January 
1994 VA examiner essentially linked (at last in a general 
way) the Veteran's PTSD to events in service.

The Veteran's main stressor in this case, as reported in his 
October 1993 stressor statement, pertains to his deployment 
to a location in Thailand for the purpose of opening an air 
base to support F-4 fighter planes during the Vietnam War.  
The Veteran indicated that he was in the jungle for three 
months and was subjected to sniper fire and mortar attacks.

During his second period of service the Veteran (as related 
on a May 1993 VA examination) claimed that he was involved in 
helping military authorities in gathering information about 
criminal activities; he felt that he was in danger of his 
life based on threats that he reportedly received.  He 
believed that an accident with a forklift that resulted in 
injury to himself was actually intentional retaliation.

In an August 20, 2007 email communication, an archivist from 
the Air Force Historical Research Agency stated, in pertinent 
part, as follows:

You [meaning the RO] requested that I 
look to see if I could find any substance 
to a claim concerning building an F-4 
airbase near Nam Phong, Thailand, in the 
1 June through August 1972 time period, 
by the 4th Aerial Port Squadron (1st 
Aerial Port Group), which came under 
sniper and mortar fire.  I have reviewed 
the official USAF base and unit 
directories for 1972 and found no airbase 
named Nam Phong.  Neither the 4th Aerial 
Port Squadron or the 1st Aerial Port 
Group official unit histories mention any 
deployment to Thailand by the 4th Aerial 
Port Squadron.  The 1st and 9th Aerial 
Port Squadrons (also members of the 1st 
Aerial Port Group) did deploy members to 
Takhli Air Base, Thailand, but they did 
not report any attacks.  I regret that I 
could not confirm any of the aspects to 
this claim.

A review of the claims file reveals no corroboration of the 
claimed June 1972 to August 1972 sniper and mortar fire 
incidents.  A comprehensive review undertaken by the Air 
Force official was unable to verify the Veteran's claims that 
he came under enemy attack while performing a mission in 
Thailand.


The Board also observes that no records or evidence 
corroborate that the Veteran had a job transporting or 
handling dead bodies.  Also, while the Veteran was involved 
in an accident involving heavy equipment during his second 
period of service (as noted on the Veteran's September 1985 
Report of Medical History), this event has not been linked to 
PTSD.

As for the Veteran's assertion that certain accidents in 
service may have been attempts to injure or kill him, there 
is no indication that he made such allegations during 
service.  Further, the Board observes that the veteran did 
not respond to an October 2006 RO letter requesting more 
information concerning these incidents.  At any rate, no 
examiner has related the Veteran's PTSD to such an incident.  
While an April 1987 service comrade's statement supports the 
Veteran's assertion of an inservice accident involving heavy 
equipment, the April 1987 letter did not in any way suggest 
that the accident was intentional.

After a careful review of the evidence, the Board must 
conclude that the claimed stressor has not been verified by 
credible supporting evidence, and the Veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen.  Further, the matter 
of whether there is credible supporting evidence of a 
Veteran's account of a stressor is a question of fact and 
credibility to be determined by the Board.  The lack of 
sufficiently credible supporting evidence of a claimed 
stressor is the determinative factor in this case.

In short, all of the requirements for service connection for 
PTSD have not been fulfilled, and, consequently, entitlement 
to service connection for PTSD is not established.

As noted, the Veteran's complete personnel records are not 
associated with the claims file.  The Board observes, 
however, that the lack of personnel records has proven to be 
largely insignificant in the attempted verification of the 
Veteran's main stressor.  In this regard, the Board notes 
that a performance evaluation that pertains to the period of 
service in question (June 1972 to June 1973) is of record.  
More importantly, the Veteran has consistently maintained, 
throughout the appeal, both the time frame (June 1972 to 
August 1972) and units involved (4th ATO/Aerial Port, 1st Air 
Force) in his asserted stressor, and an official was able to 
research the Veteran's stressor based on that information.  
While the Board is cognizant of the heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991)), the Veteran still has the 
burden to provide evidence that confirms a stressor to a 
level of equipoise.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied



____________________________                    
__________________________
                V. L. JORDAN                                           
F. JUDGE FLOWERS
            Veterans Law Judge                                         
Veterans Law Judge
       Board of Veterans' Appeals                              
Board of Veterans' Appeals

_________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


